 

Exhibit 10.22

SUBLEASE

 

THIS SUBLEASE AGREEMENT (this “Sublease”), made as of December 16, 2019 (the
“Effective Date”), by and between SURFACE ONCOLOGY, INC., a Delaware corporation
(“Sublessor”), and EQRX, INC., a Delaware corporation (hereinafter referred to
as “Sublessee”);

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Lease Agreement dated as of May 13, 2016, as
amended by that certain First Amendment to Lease dated as of February 28, 2017
and that Second Amendment to Lease dated as of May 22, 2018 (collectively, as
the same may have been heretofore further amended, amended and restated,
supplemented or modified from time to time, the “Prime Lease”), BMR-HAMPSHIRE
LLC (“Prime Lessor”), as lessor, leases to Sublandlord, as lessee, a portion of
the building located at 50 Hampshire Street, Cambridge, Middlesex County,
Massachusetts (the “Premises” or the “Building”), upon and subject to the terms
and conditions set forth in the Prime Lease. A redacted copy of the Prime Lease
is attached hereto as Exhibit A and made a part hereof; and

 

WHEREAS, Sublessee desires to sublease a portion of the Premises from Sublessor
and Sublessor is willing to sublease the same, all on the terms and conditions
hereinafter set forth.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties covenant and agree as follows:

 

1.Sublease of Subleased Premises. For the Rent (as defined herein) and upon the
terms and conditions herein, Sublessor hereby subleases to Sublessee, and
Sublessee hereby subleases from Sublessor the following space during the
following periods during the Term (as defined herein) of this Sublease:

 

(a)Seventh Floor Premises. From the Commencement Date (as defined herein)
through the Expiration Date, the Subleased Premises shall include only the
approximately 33,529 rentable square feet of space described in Exhibit B which
shall be referred to herein as the “Subleased Premises”.

 

(b)During the term hereof, Sublessee shall have access to and use of the
Subleased Premises twenty-four (24) hours a day, seven (7) days a week, subject
to the terms of this Sublease.

 

2.Term; Condition of Premises. Subject to the following provisos, the term of
this Sublease (“Term”) shall commence upon the later of (a) the date on which
the Subleased Premises are tendered to Sublessee for its occupancy and use and
(b) the date Sublessor delivers Prime Lessor’s consent to this Sublease to
Sublessee containing terms and conditions acceptable to Sublessee in its sole
discretion (the later of (a) and (b), the “Commencement Date”), which is
targeted for January 1, 2020 (“Sublease Target Commencement Date”), and shall
expire on the date that is thirty-six (36) full calendar months after the
Commencement Date (the “Expiration Date”), unless sooner terminated as set forth
herein. Notwithstanding anything in this Sublease to the contrary, Sublessor’s
obligation to timely deliver the Subleased Premises on or before the Sublease
Target Commencement

1

--------------------------------------------------------------------------------

 

Date shall be subject to extension on a day-for-day basis as a result of Force
Majeure (as defined below), and Sublessor shall incur no liability under this
Section for any delay caused by or any action or inaction of Sublessee or its
contractors, agents or employees. Sublessor shall not be liable for the failure
to furnish any utility or service, whether or not such failure is caused by
accidents; breakage; casualties (to the extent not caused by the party claiming
Force Majeure); Severe Weather Conditions (as defined below); physical natural
disasters (but excluding weather conditions that are not Severe Weather
Conditions); strikes, lockouts or other labor disturbances or labor disputes
(other than labor disturbances and labor disputes resulting solely from the acts
or omissions of the party claiming Force Majeure); acts of terrorism; riots or
civil disturbances; wars or insurrections; shortages of materials (which
shortages are not unique to the party claiming Force Majeure); government
regulations, moratoria or other governmental actions, inactions or delays;
failures by third parties to deliver gas, oil or another suitable fuel supply,
or inability of the party claiming Force Majeure, by exercise of reasonable
diligence, to obtain gas, oil or another suitable fuel; or other causes beyond
the reasonable control of the party claiming that Force Majeure has occurred
(collectively, “Force Majeure”). In the event of such failure, Sublessee shall
not be entitled to termination of this Sublease or any abatement or reduction of
Rent, nor shall Sublessee be relieved from the operation of any covenant or
agreement of this Sublease. “Severe Weather Conditions” means weather conditions
that are materially worse than those that reasonably would be anticipated for
the Premises at the applicable time based on historic meteorological records.

 

(a)The Subleased Premises shall be delivered by Sublessor and accepted by
Sublessee in “as is” condition, except that the Subleased Premises shall be in
broom clean condition, all the Subleased Premises shall be free of any and all
personal property, occupancies and tenancies. Sublessee shall have the right to
use, at no additional cost or expense, the existing office furniture and
audiovisual equipment located within the Premises at the time of delivery by
Sublessor, the extent of which shall be memorialized in an Inventory List to be
attached as Exhibit C to this Sublease.

 

(c)Sublessor covenants to Sublessee that the Premises shall be in the same
condition, in all material respects, on the Commencement Date as the Premises
are in on the Effective Date, reasonable wear and tear excepted.

 

3.Appurtenant Rights.

 

(a)Sublessee shall have, as appurtenant to the Subleased Premises and without
additional charge or cost, rights to use in common with Sublessor and others
entitled thereto, Sublessor’s rights in driveways, walkways, lobbies, hallways,
the loading dock, freight elevators, stairways, passenger elevators convenient
for access to the Subleased Premises and the other Common Areas as set forth in
the Prime Lease and all in accordance with the terms of the Prime Lease.

 

2

--------------------------------------------------------------------------------

 

4.Rent.

 

(a)Sublessee shall pay to Sublessor the following base rent for the Subleased
Premises (the “Base Rent”). The Base Rent and the Extra Rent (as defined below)
shall be collectively referred to in this Sublease as the “Rent”.

 

 

Lease Period

Monthly

Installment

of Base Rent

Annual Base

Rent

Commencement Date through

date that is one (1) month after

the Commencement Date

$0

N/A

Rent Commencement Date –

the date that is 12 full calendar

months thereafter

$210,953.29

$2,531,439.50

 

Month 13 after Rent

Commencement Date – Month 24

 

$217,281.89

 

$2,607,382.69

 

Month 25 after Rent

Commencement Date – Month 36

 

$223,800.35

 

$2,685,604.17

 

(b)Notwithstanding anything set forth herein to the contrary, Sublessee shall be
responsible for paying, as “Extra Rent,” for the cost of Sublessee’s pro rata
share of the Additional Rent set forth in the Prime Lease that is required to be
paid by Sublessor, excluding (i) any such Extra Rent relating solely to any
portion of the Premises that does not include the Subleased Premises or which is
solely for Sublessor’s benefit and (ii) any Extra Rent relating to Laboratory
Support Expenses. For clarity, Sublessee, at its expense, shall be responsible
to provide janitorial services, telecommunications, information technology,
security and alarm systems to the Subleased Premises. Any systems that pertain
to the foregoing that are installed by Sublessee shall be removed at the end of
Sublessee’s occupancy of the Subleased Premises Sublessor’s pro rata share of
the Additional Rent for the Building is [16.60%], which is approximately
[51.15%] of Sublessor’s pro rata share of the Additional Rent. For avoidance of
doubt, Sublessee shall not be responsible to pay for any portion of Extra Rent
relating to any time prior to the Rent Commencement Date.

 

(c)Sublessee shall begin paying Rent to Sublessor on the date that is one (1)
month after the Commencement Date (the “Rent Commencement Date”), and shall not
owe Rent to Sublessor for any period prior to the Rent Commencement Date. All
monthly payments of Rent and Extra Rent are due and payable in advance on the
first day of each calendar month, without demand, deduction, counterclaim or
setoff, except as set forth or incorporated herein. Rent for any partial month
shall be prorated and paid on the first business day of such month. Sublessee
shall make all payments required by this Sublease by wire transfer.

 

3

--------------------------------------------------------------------------------

 

(d)Upon the payment of any amount of the Building Allowance (as defined in the
Work Letter) for the Improvements (as defined in the Work Letter), the annual
Base Rent shall be increased by the total amount drawn by the Sublessee (the
“Building Allowance Drawn”), amortized (without interest) on a straight-line
basis over the balance of the Term commencing as of the Rent Commencement Date
(the aggregate of which is hereinafter referred to as the “Aggregate Building
Allowance Drawn”) such that the full amount of the Aggregate Building Allowance
Drawn shall be reimbursed by the Sublessee to Sublessor as of the last regularly
scheduled Base Rent payment of the Term.

 

5.Permitted Uses. Sublessee shall use the Subleased Premises only for the
Permitted Uses applicable to the Subleased Premises as set forth in the Prime
Lease. Sublessee shall not undertake any activities in the Subleased Premises
unless and until Sublessee has complied with any provisions of the Prime Lease
that relate to Sublessee’s use, all applicable laws (including, but not limited
to, having obtain all necessary federal, state or local permits and operating
licenses) and insurance requirements.

 

6.Condition of Subleased Premises; Security; Alterations; Parking.

 

(a)Sublessee agrees that, except as expressly provided herein, (i) it enters
into this Sublease without relying upon any representations, warranties or
promises by Sublessor, its agents, representatives, employees, servants or any
other person in respect of the Building or the Subleased Premises, except as
specifically set forth in this Sublease, (ii) no rights, easements or licenses
are acquired by Sublessee by implication or otherwise except as expressly set
forth or as incorporated herein, (iii) Sublessor shall have no obligation to do
any work in order to make the Subleased Premises suitable and ready for
occupancy and use by Sublessee. Sublessor represents and warrants that, to
Sublessor’s knowledge, all base building systems serving the Subleased Premises
are, as of the date of this Sublease, in good working order.

 

(b)Sublessee shall be permitted to install its own security system in the
Subleased Premises which is compatible with the key card access system for the
Building, subject to the written approval of Sublessor and Prime Lessor, in
Sublessor’s and Prime Lessor’s reasonable discretion, provided that Prime Lessor
shall be given all keys, passcodes and other measures necessary to ensure that
Prime Lessor has access to the Subleased Premises at all times in accordance
with the terms of the Prime Lease. At the end of the Term, Sublessee shall
remove such security system.

 

(c)Sublessee may cause the Improvements (as set forth in the Work Letter (“Work
Letter”) attached to this Sublease as Exhibit D) to be performed, and otherwise
shall keep and maintain the Subleased Premises in at least the same order,
repair and condition as exists on the Commencement Date, reasonable wear and
tear and damage by fire or other casualty excepted.

 

(d)Subject to Sublessor’s and Prime Lessor’s reasonable approval, Sublessee
shall have the right to hire and manage a mutually approved architect,
contractor and construction manager for all required construction relative to
Sublessee’s Subleased Premises. All of Sublessee’s improvements, including the
Improvements, shall be subject to Sublessor’s and Prime Lessor’s approval, which
shall not be unreasonably delayed or withheld. Sublessor shall notify Sublessee
of any restoration obligations upon review and consent of any alteration plans.
Sublessee shall also be responsible for any fees charged by Prime Lessor in
connection with Sublessee’s Improvements and any other alterations in accordance
with Section 17.10 of the Prime Lease.

 

4

--------------------------------------------------------------------------------

 

(e)During the Term of the Sublease, Sublessee shall be eligible to use
twenty-seven (27) parking spaces allocated to Sublessor pursuant to the Prime
Lease at the same cost per space as charged to Sublessor pursuant to the Prime
Lease.

 

7.Insurance. Sublessee shall maintain throughout the Term of this Sublease such
insurance in respect of the Subleased Premises and the conduct and operation of
business therein, with Sublessor and Prime Lessor listed as additional insureds
as is required of “Tenant” pursuant to the terms of the Prime Lease, with no
penalty to Sublessor or Prime Lessor resulting from deductibles or self-insured
retentions effected in Sublessee’s insurance coverage. If Sublessee fails to
procure or maintain such insurance and to pay all premiums and charges therefor
within five (5) days after receipt of written notice from Sublessor, Sublessor
may (but shall not be obligated to) do so, whereupon Sublessee shall reimburse
Sublessor upon demand for such insurance premiums and charges and other
reasonable costs incurred by Sublessor. All such Sublessee insurance policies
shall, to the extent obtainable, contain endorsements providing that (i) such
policies may not be canceled except upon thirty (30) days’ prior notice to
Sublessor and Prime Lessor, (ii) no act or omission of Sublessee shall affect or
limit the obligations of the insurer with respect to any other named or
additional insured and (iii) Sublessee shall be solely responsible for the
payment of all premiums under such policies and Sublessor, notwithstanding that
it is or may be a named insured, shall have no obligation for the payment
thereof. On or before the Commencement Date, Sublessee shall deliver to
Sublessor and Prime Lessor either a fully paid-for policy or certificate, at
Sublessee’s option, evidencing the foregoing coverages. Any endorsements to such
policies or certificates shall also be delivered to Sublessor and Prime Lessor
upon issuance thereof. Sublessee shall procure and pay for renewals of such
insurance from time to time before the expiration thereof, and Sublessee shall
deliver to Sublessor and Prime Lessor such renewal policies or certificates
within thirty (30) days after the renewal date of any existing policy. In the
event Sublessee fails to deliver any such renewal policy or certificate within
thirty (30) days after the expiration of any existing policy, Sublessor shall
have the right, but not the obligation, to obtain the same after five (5) days’
written notice and opportunity to cure whereupon Sublessee shall reimburse
Sublessor upon demand the fair market cost thereof.

 

Sublessee shall include in all such insurance policies any clauses or
endorsements in favor of Prime Lessor including, but not limited to, waivers of
the right of subrogation, which Sublessor is required to provide pursuant to the
provisions of the Prime Lease. Sublessor and Sublessee shall also obtain from
their respective insurers waivers of subrogation riders in favor of each other
and hereby agree to release each other from all claims that may arise that are
otherwise covered by insurance or if would have been covered by insurance that
was required to be obtained either herein or in the Prime Lease. Sublessee
releases and waives all claims against Sublessor for loss or damage to
Sublessee’s personal property and its alterations in the Subleased Premises

 

8.Indemnification. Subject to Section 7 above and the obligation of each party
to first look to insurance and except to the extent directly caused by the
negligence or willful misconduct of Sublessor, Sublessee agrees to defend (with
counsel reasonably approved by Sublessor), indemnify and hold Sublessor and its
respective officers, agents and employees harmless from and against any and all
claims, costs, expenses, losses and liabilities arising: (i) from the conduct or
management of or from any work or thing whatsoever done in the Subleased
Premises by or on behalf of Sublessee during the Term hereof; (ii) from any
condition arising and any injury to or death of persons, damage to property or
other event occurring in the Subleased Premises during the term hereof by or on
behalf of Sublessee; and (iii) from any breach or default on the part of
Sublessee in the performance of any

5

--------------------------------------------------------------------------------

 

covenant or agreement on the part of Sublessee to be performed pursuant to the
terms of this Sublease or from any willful misconduct or negligence on the part
of Sublessee or any of its agents, employees, licensees, invitees or assignees
or any person claiming through or under Sublessee. Sublessee further agrees to
indemnify Sublessor and Prime Lessor and their respective officers, agents and
employees from and against any and all damages, liabilities, costs and expenses,
including reasonable attorneys’ fees, incurred in connection with any such
indemnified claim or any action or proceeding brought in connection therewith.
The provisions of this Paragraph are intended to supplement any other
indemnification provisions contained in this Sublease and in the Prime Lease to
the extent incorporated by reference herein. Any non-liability, indemnity or
hold harmless provisions in the Prime Lease for the benefit of Prime Lessor that
are incorporated herein by reference shall be deemed to inure to the benefit of
Sublessor and Prime Lessor for the purpose of incorporation by reference in this
Sublease.

 

9.No Assignment or Subletting. Other than as set forth in the Prime Lease,
Sublessee shall not assign, sell, mortgage, pledge or in any manner transfer
this Sublease or any interest herein, or the term or estate granted hereby or
the rentals hereunder, or sublet the Subleased Premises or any part thereof, or
grant any concession or license or otherwise permit occupancy of all or any part
of the Subleased Premises by any person, without the prior written consent of
Sublessor and Prime Lessor, which consent as to Sublessor shall not be
unreasonably withheld, conditioned or delayed and as to Prime Lessor shall be
granted or withheld in accordance with the terms and provisions of the Prime
Lease.. In addition to the rights set forth in the Prime Lease, Sublessor may
exercise any other remedies available at law or in equity. No subletting or
assignment shall release Sublessee of Sublessee’s obligation or alter the
primary liability of Sublessee to pay the Base Rent and Extra Rent and to
perform all other obligations to be performed by Sublessee under the Sublease.

 

10.Primacy and Incorporation of Prime Lease.

 

(a)This Sublease is and shall be subject and subordinate to the Prime Lease and
to all amendments, modifications and replacements of or to the Prime Lease, but
only as such are permitted pursuant to this Sublease. Sublessor conveys, and
Sublessee takes hereby, no greater rights then those accorded to or taken by
Sublessor as “Tenant” under the terms of the Prime Lease, and likewise, except
as set forth herein, is granted all benefits afforded “Tenant” under the Prime
Lease. To the extent incorporated herein, Sublessee covenants and agrees that it
will perform and observe all of the provisions contained in the Prime Lease to
be performed and observed by the “Tenant” thereunder as applicable to the
Subleased Premises, except that “Rent” shall be defined for purposes of this
Sublease as set forth in Section 4 hereof. Notwithstanding the foregoing,
Sublessee shall have no obligation to (i) cure any default of Sublessor under
the Prime Lease, (ii) perform any obligation of Sublessor under the Prime Lease
which arose prior to the Commencement Date and Sublessor failed to perform,
(iii) repair any damage to the Subleased Premises caused by Sublessor, (iv)
remove any alterations or additions installed within the Subleased Premises by
or for Sublessor, or (v) indemnify Sublessor for any damages that directly
result from any gross negligence or willful misconduct by Sublessor or its
agents, employees or contractors. Except to the extent inconsistent with the
context hereof, capitalized terms used and not otherwise defined herein shall
have the meanings ascribed to them in the Prime Lease. Further, except as set
forth in the last paragraph of this Section (a), the terms, covenants and
conditions of the Prime Lease are incorporated and made a part of this Sublease
as they relate to the Subleased Premises as if such terms, covenants and
conditions were stated herein to be the terms, covenants and conditions of this
Sublease, so that except to the extent that they are inconsistent with or
modified by the provisions of this Sublease, for

6

--------------------------------------------------------------------------------

 

the purpose of incorporation by reference, each and every referenced term,
covenant and condition of the Prime Lease binding upon or inuring to the benefit
of the “Landlord” thereunder shall, in respect of this Sublease and the
Subleased Premises, be binding upon or inure to the benefit of Sublessor, and
each and every referenced term, covenant and condition of the Prime Lease
binding upon or inuring to the benefit of the “Tenant” thereunder shall, in
respect of this Sublease, be binding upon or inure to the benefit of Sublessee,
with the same force and effect as if such terms, covenants and conditions were
completely set forth in this Sublease. It is the intent of the parties that to
the extent any terms or provisions of this Sublease are inconsistent or conflict
with the Prime Lease, other than the Base Rent, the terms of the Prime Lease
shall control. For purposes of this Sublease, as to such incorporated terms,
covenants and conditions:

 

(i)references in the Prime Lease to the “Premises” to the “Additional Premises”
shall be deemed to refer to the “Subleased Premises” hereunder;

 

(ii)references in the Prime Lease to “Landlord” and to “Tenant” shall be deemed
to refer to “Sublessor” and “Sublessee” hereunder, respectively, except that
where the term “Landlord” is used in the context of ownership or management of
the entire Building, such term shall be deemed to mean “Prime Lessor”;

 

(iii)references in the Prime Lease to “this Lease” shall be deemed to refer to
“this Sublease” (except when such reference in the Prime Lease is, by its terms
(unless modified by this Sublease), a reference to any other section of the
Prime Lease, in which event such reference shall be deemed to refer to the
particular section of the Prime Lease);

 

(iv)references in the Prime Lease to the “Term Commencement Date” shall be
deemed to refer to the “Commencement Date” hereunder;

 

(v)references in the Prime Lease to “Term” shall be deemed to refer to the Term
of this Sublease.

 

Sublessor shall have the rights against Sublessee as would be available to
Landlord against the Tenant under the Prime Lease if such breach was by the
Tenant thereunder. Sublessee shall have the same rights against Sublessor as
would be available to Tenant against the Landlord under the Prime Lease if such
breach was by the landlord thereunder.

 

(b)Notwithstanding the foregoing, the following provisions of the Prime Lease
and Exhibits annexed thereto are not incorporated herein by reference and shall
not, except as to definitions set forth therein, have any applicability to this
Sublease:

 

Articles/Paragraphs/Sections 1, 2.1-2.6, 3, 4, 5, 7.1, 8, 9.6, 13.5, 16.8, 17,
41, and 42.

(c)Notwithstanding anything to the contrary contained in the Prime Lease, the
time limits (the “Notice Periods”) contained in the Prime Lease for the giving
of notices, making of demands or performing of any act, condition or covenant on
the part of the “Tenant” thereunder, or for the exercise by the “Tenant”
thereunder of any right, remedy or option, are changed for the purposes of
incorporation herein by reference by shortening the same in each instance by
five (5) days, so that in each instance Sublessee shall have five (5) fewer days
to observe or perform hereunder than Sublessor has as the “Tenant” under the
Prime Lease; provided, however, that if the

7

--------------------------------------------------------------------------------

 

Prime Lease allows a Notice Period of five (5) days or less, then Sublessee
shall nevertheless be allowed the number of days equal to one-half of the number
of days in each Notice Period to give any such notices, make any such demands,
perform any such acts, conditions or covenants or exercise any such rights,
remedies or options; provided, further, that if one-half of the number of days
in the Notice Period is not a whole number, Sublessee shall be allowed the
number of days equal to one-half of the number of days in the Notice Period
rounded up to the next whole number.

 

11.Sublessor Representations. Notwithstanding anything to the contrary contained
in this Sublease (including, without limitation, the provisions of the Prime
Lease incorporated herein by reference), Sublessor makes no representations or
warranties whatsoever with respect to the Subleased Premises, this Sublease,
Prime Lease or any other matter, either express or implied, except as otherwise
expressly set forth in this Sublease, except that Sublessor represents and
warrants both as of the Effective Date as follows: (i) that it is the sole
holder of the interest of the “Tenant” under the Prime Lease and holds good
leasehold title to the Subleased Premises, (ii) that Sublessor has the legal
power, right and authority to enter into this Sublease and the instruments
referenced herein and to consummate the transactions contemplated hereby, and
the individual(s) executing this Sublease and instruments referenced herein on
behalf of Sublessor have the legal power, right, and authority to bind Sublessor
to the terms and conditions hereof and that the Sublease is enforceable in
accordance with its terms and is in full force and effect, (iii) that the Prime
Lease is in full force and effect, (iv) there currently are no defaults or
events of default under the Prime Lease, and there are no events which, with the
passage of time and/or the giving of notice, would constitute a default or event
of default under the Prime Lease, (v) to the Sublessor’s knowledge, Prime Lessor
is not in default under the Prime Lease, (vi) other than those that have been
obtained and that are in full force and effect, the execution, delivery, and
performance by Sublessor of this Sublease does not require the consent, waiver,
approval, license, or authorization of, or any notice to or filing with, any
person, entity, or governmental authority, except for the Consent, (vii) a true,
accurate, and complete copy of the Prime Lease is attached hereto as Exhibit A,
and there have been no modifications, amendments (including amendments to
appendices) or changes to the Prime Lease, and the Prime Lease constitutes the
entire agreement between Prime Lessor and Sublessor with regard to the Subleased
Premises, (viii) Sublessor has no defenses, setoffs, or counterclaims to the
payment of amounts due from Sublessor to Prime Lessor under the Prime Lease and
no dispute currently exists under the Prime Lease, (ix) the execution and
delivery of this Sublease will not conflict with or constitute a breach or
default of any material terms of any note, contract, mortgage, deed of trust,
lease, sublease, or other agreement or instrument to which Sublessor is a party
or by which it is bound, (x) there are no actions, lawsuits, or proceedings
pending or threatened against or relating to Sublessor’s ownership or use of the
Subleased Premises, and Sublessor has not received any written notice from any
city, county, state, or other governmental agency claiming a violation of any
applicable laws relating to the Subleased Premises, and (xi) Sublessor has not
contracted for any services or goods or created any obligations that will bind
Sublessee as successor-in-interest with respect to the Subleased Premises except
as set forth in this Sublease.

 

12.Compliance with Prime Lease. Sublessee shall neither do nor permit anything
to be done which would cause the Prime Lease to be terminated or forfeited by
reason of any right of termination or forfeiture reserved or vested in Prime
Lessor under the Prime Lease; provided, however, that this provision shall not
require Sublessee to act or refrain from acting where otherwise permitted in
this Sublease. Sublessee shall defend, indemnify and hold Sublessor harmless
from and against any and all claims, liabilities, losses, damages, and expenses
(including reasonable attorneys’ fees) of any kind whatsoever by reason of any
breach or default by Sublessee of this Section 12.

8

--------------------------------------------------------------------------------

 

 

Sublessor shall neither do nor permit anything to be done which would cause the
Prime Lease to be terminated or forfeited voluntarily or by reason of any right
of termination or forfeiture reserved or vested in Prime Lessor under the Prime
Lease; provided, however, that this provision shall not require Sublessor to act
or refrain from acting where otherwise permitted in this Sublease. Sublessor
shall defend, indemnify, and hold Sublessee harmless from and against any and
all claims, liabilities, losses, damages, and expenses (including reasonable
attorneys’ fees) of any kind whatsoever by reason of any breach or default by
Sublessor of this Section 12. Sublessor will not amend, alter or modify any of
the provisions of the Prime Lease in a manner that increases the Rent or other
amounts payable by Sublessee pursuant to this Sublease without, in each
instance, Sublessee’s consent in its sole and absolute discretion.

 

13.Security Deposit. Within two (2) business days after the Effective Date,
Sublessee shall deposit with Sublessor a letter of credit for the amount of
$843,813.17 (the “Security Deposit”) which sum shall be held by Sublessor as
security for the faithful performance by Sublessee of all of the terms,
covenants and conditions of this Sublease. Upon Sublessee providing confirmation
in writing of raising a Series A equal to or greater than $100M, the amount of
the Security Deposit shall be reduced to $632,859.88. The provisions of Section
11 of the Prime Lease shall govern the Security Deposit, provided, however, that
the Security Deposit must be in the form of a Letter of Credit pursuant to
Section 11 of the Prime Lease delivered by Sublessee to Sublessor.

 

14.Brokerage. Sublessee and Sublessor each represents that it has not dealt with
any broker in connection with this Sublease. Each party agrees to indemnify and
hold harmless the other from and against any and all liabilities, claims, suits,
demands, judgments, costs, interest, and expenses (including, without being
limited to, reasonable attorneys’ fees and expenses) which the indemnified party
may be subject to or suffer by reason of any breach of the foregoing
representations..

 

(a)  Notices. All notices, consents, approvals, demands, bills, statements, and
requests which are required or desired to be given by either party to the other
hereunder shall be in writing and shall be governed by Section 24 of the Prime
Lease as incorporated herein by reference.

 

(a)Address for Notices to Sublessor:

 

 

Surface Oncology, Inc.

 

 

50 Hampshire Street

 

 

Cambridge, MA 02139

 

 

Attn:  General Counsel

 

 

(b)Address for Notices to Sublessee:

 

Prior to the Commencement Date:

 

 

EQRX, Inc.

 

 

399 Binney St

 

 

 

Cambridge MA 02139

 

 

 

Attn:  General Counsel

 

9

--------------------------------------------------------------------------------

 

 

After the Commencement Date:

 

 

EQRX, Inc.

 

 

50 Hampshire St

 

 

 

Cambridge MA 02139

 

 

 

Attn:

General Counsel

 

 

15.Interpretation. This Sublease shall be construed without regard to any
presumption or other rule requiring construction against the party causing this
Sublease to be drafted. Each covenant, agreement, obligation or other provision
of this Sublease shall be deemed and construed as a separate and independent
covenant of the party bound by, undertaking or making the same, which covenant,
agreement, obligation or other provision shall be construed and interpreted in
the context of the Sublease as a whole. All terms and words used in this
Sublease, regardless of the number or gender in which they are used, shall be
deemed to include any other number and any other gender as the context may
require. The word “person” as used in this Sublease shall mean a natural person
or persons, a partnership, a corporation or any other form of business or legal
association or entity. Terms used herein and not defined shall have the meaning
set forth in the Prime Lease.

 

16.Signage. Sublessor shall obtain for Sublessee a Building-standard listing on
the main Building lobby directory for Sublessee.

 

17.Right to Cure Defaults. If Sublessee or Sublessor shall at any time fail to
make any payment or perform any other obligation pursuant to this Sublease, then
the other shall have the right, but not the obligation, after notice to the
defaulting party in accordance with Section 15 of this Sublease, or without
notice to the other in the case of any emergency, and without waiving or
releasing the other from any obligations of the other hereunder, to make such
payment or perform such other obligation of the other in such manner and to such
extent as the non-defaulting party shall deem reasonably necessary, and in
exercising any such right, to pay any incidental costs and expenses, employ
attorneys, and incur and pay reasonable attorneys’ fees. The defaulting party
shall pay to the non-defaulting party ten (10) days after demand all reasonable
sums so paid by the non-defaulting party and all incidental costs and expenses
of the non-defaulting party in connection therewith, together with interest
thereon at an annual rate equal to ten percent (10%) per annum, or the highest
rate permitted by applicable law, whichever shall be less. Such interest shall
be payable with respect to the period commencing on the date such expenditures
are made by the non-defaulting party and ending on the date such amounts are
repaid by the defaulting party. The provisions of this Paragraph shall survive
the Expiration Date or the sooner termination of this Sublease.

 

18.Termination of Prime Lease. If for any reason the term of the Prime Lease
shall terminate prior to the last day of the Term of this Sublease (as the case
may be), this Sublease shall thereupon automatically terminate as to the
premises demised under the Prime Lease and Sublessor shall not be liable to
Sublessee by reason thereof except as otherwise set forth in this Sublease.

 

Neither Sublessor nor Sublessee shall do or permit anything to be done which
would cause the Prime Lease to be terminated or forfeited by reason of any right
of termination or forfeiture reserved or vested in Prime Lessor or in Sublessor
under the Prime Lease Sublessor and Sublessee each shall defend, indemnify, and
hold the other harmless from and against any and all claims, liabilities,
losses, damages, and expenses (including reasonable attorneys’ fees) of any kind
whatsoever by reason of any breach or default on the part of Sublessor or
Sublessee (as the case may be) by reason of which the Prime Lease may be
terminated or forfeited.

10

--------------------------------------------------------------------------------

 

Sublessor shall perform all of its obligations under the Prime Lease, and agrees
to keep and maintain the Prime Lease in full force and effect. In the event that
either Sublessor or Sublessee shall receive any notice from Prime Lessor
regarding a default pursuant to any of the provisions of the Prime Lease, the
party receiving such notice shall promptly give a copy thereof to the other
party. Further, Sublessor and Sublessee each agrees to give to the other a copy
of any notice of default, event of default, or otherwise under the Prime Lease
that said party gives to Prime Lessor.

 

19.Sublessee Hazardous Material Activity.

 

(a)At all times during the Term, Sublessee shall maintain, at its sole cost and
expense, environmental control and safety management services related to
Sublessee’s activities in the Subleased Premises (the “EH&S Services”). The EH&S
Services shall be provided by parties reasonable acceptable to Sublessor and in
a manner reasonably acceptable to Sublessor.

 

(b)Without limiting the generality of Section 10 of this Sublease, Sublessee
shall (i) at all times during the Term, comply with the provisions of Section 21
of the Prime Lease regarding the storage and use of Hazardous Materials on the
Subleased Premises, and (ii) prior to the expiration or termination of the Term,
comply with the provisions of Section 26, including, but not limited to the
preparation and execution of an Exit Survey (subject to prior approval by
Sublessor and Prime Lessor).

 

20.Quiet Enjoyment. Sublessor covenants that if Sublessee is not in default
beyond the expiration of any applicable notice and cure periods, then Sublessee
shall quietly enjoy and occupy the full possession of the Subleased Premises
without molestation or hindrance by Sublessor or any party claiming through
Sublessor.

 

21.No Privity of Estate. Nothing contained in this Sublease shall be construed
to create privity of estate or of contract between Sublessee and Prime Lessor.

 

22.No Waiver. The failure of either party to insist in any one or more cases
upon the strict performance or observance of any obligation of the other party
hereunder or to exercise any right or option contained herein shall not be
construed as a waiver or relinquishment for the future performance of any such
obligation of such party or any right or option of the other party. Sublessor’s
receipt and acceptance of Rent or Sublessor’s acceptance of performance of any
other obligation by Sublessee, with knowledge of Sublessee’s breach of any
provision of this Sublease, shall not be deemed a waiver of such breach. No
waiver of any term, covenant or condition of this Sublease shall be deemed to
have been made unless expressed in writing and signed by both parties.

 

23.Complete Agreement. This Sublease constitutes the entire agreement between
the parties and there are no representations, agreements, arrangements or
understandings, oral or written, between the parties relating to the subject
matter of this Sublease which are not fully expressed in this Sublease. This
Sublease cannot be changed or terminated orally or in any manner other than by a
written agreement executed by both parties. This Sublease shall not be binding
upon either party unless and until it is signed and delivered by and to both
parties, and is further subject to Section 27.

 

24.Successors and Assigns. The provisions of this Sublease, except as herein
otherwise specifically provided, shall extend to, bind, and inure to the benefit
of the parties hereto and their respective personal representatives, heirs,
successors, and permitted assigns.

11

--------------------------------------------------------------------------------

 

 

25.Governing Law; Jurisdiction. This Sublease shall be construed in accordance
with, and governed in all respects by, the laws of the Commonwealth of
Massachusetts (without giving effect to principles of conflicts of laws that
would require the application of any other law). Sublessor and Sublessee agree
to submit to the jurisdiction of the state and federal courts located in the
Commonwealth of Massachusetts, with venue in the County of Middlesex, and waive
any defense of inconvenient forum to the maintenance of any action or proceeding
in such courts.

 

26.Waiver of Jury Trial and Right to Counterclaim. The parties hereto hereby
waive any rights which they may have to trial by jury in any summary action or
other action, proceeding or counterclaim arising out of or in any way connected
with this Sublease, the relationship of Sublessor and Sublessee, the Subleased
Premises and the use and occupancy thereof, and any claim for injury or damages.
Sublessee also hereby waives all right to assert or interpose a counterclaim
(other than mandatory counterclaims) in any summary proceeding or other action
or proceeding to recover or obtain possession of the Subleased Premises.

 

27.Consent of Prime Lessor. This Sublease is contingent on the approval and
consent of Prime Lessor, which Sublessor agrees to use all reasonable efforts to
obtain. This Sublease shall not become effective unless and until a written
approval and consent (the “Consent”) is executed and delivered by the Prime
Lessor and Sublessee on terms and conditions satisfactory to Sublessee in its
sole discretion. After the Sublessor receives the Consent as executed by Prime
Lessor, Sublessor agrees to promptly deliver a fully executed original of the
Consent to Sublessee. The effect and commencement of this Sublease is subject to
and conditional upon the receipt by Sublessor and Sublessee of the Consent
executed by Prime Lessor. Upon execution of this Sublease by Sublessee,
Sublessor will promptly apply to the Prime Lessor for the Consent and Sublessor
will promptly inform Sublessee as to receipt of the Consent (if and when it is
received) and deliver to Sublessee a copy of the same.

 

Sublessee shall reimburse Sublessor for Prime Landlord’s actual costs and
expenses, including reasonable attorneys’ fees, charges and disbursements
incurred in connection with reviewing the Sublease and processing, drafting and
negotiating the Consent, not to exceed $2,500.

 

If the Consent is not received within thirty (30) business days after this
Sublease is fully executed by both Sublessor and Sublessee (the “Sunset Date”),
then from and after the Sunset Date this Sublease will cease to have any further
effect and the parties hereto will have no further obligations to each other
with respect to this Sublease and any funds paid hereunder by Sublessee shall be
promptly refunded by Sublessor.

 

28.Holdover. If Sublessee remains in possession of either the Subleased Premises
after the last day of the occupancy of such Subleased Premises as set forth in
Section 1 (as the case may be) without the express written consent of Sublessor,
(a) Sublessee shall become a tenant at sufferance upon the terms of this
Sublease except that the monthly rental shall be equal to 150% of Rent in effect
during the last 30 days of the Term, and (b) Sublessee shall be responsible for
all damages suffered by Sublessor resulting from or occasioned by Sublessee’s
holding over, including consequential damages. No holding over by Sublessee,
whether with or without consent of Sublessor, shall operate to extend this
Sublease. Acceptance by Sublessor of Rent after the expiration of the Term or
earlier termination of this Sublease shall not result in a renewal or
reinstatement of this Sublease.

12

--------------------------------------------------------------------------------

 

 

29.Recording. Sublessor and Sublessee agree that neither party may record this
Sublease.

 

30.Public Statements. Neither party will make any public statements or releases
concerning this Sublease, or use the other party’s name in any form of
advertising, promotion or publicity, without obtaining the prior written consent
of the other party, which consent will not be unreasonably withheld or delayed.

 

31.Limitation of Liability. Notwithstanding any indemnities or other provisions
hereof to the contrary, in no event shall Sublessor or Sublessee be responsible
for any consequential, incidental, special or punitive damages, except as
specifically set forth herein or in the Prime Lease.

 

32.Certain Definitions.

 

(a)All capitalized terms not defined in this Sublease shall have the meanings
ascribed to them in the Prime Lease.

 

(b)The terms “herein”, “hereunder”, and “hereof” shall refer to this Sublease as
a whole unless the context otherwise indicates.

 

33.Counterparts. This Sublease may be executed in multiple counterparts, each of
which shall be deemed an original but all of which taken together shall
constitute one and the same instrument. The undersigned may rely upon facsimile
counterparts signed by each other, but shall promptly upon the request of the
other exchange executed original signature pages.

 

34.Time is of the essence. Time is of the essence with respect to each provision
of this Sublease.

 

35.Notwithstanding the foregoing, (a) Sublessor shall use good faith efforts,
under the circumstances, to secure performance of Prime Lessor’s obligations
under the Prime Lease upon Sublessee’s written request to Sublessor to do so and
shall thereafter diligently prosecute such performance on the part of Prime
Lessor and (b) if Sublessor shall be entitled to any abatement of rent by reason
of any failure on the part of Prime Lessor to perform its obligations or to
provide services to the Subleased Premises, Sublessee shall be entitled to a
proportionate abatement of rent payable to Sublessor to the extent such
abatement is actually made; provided, however, that Sublessee shall reimburse
Sublessor for reasonable costs and expenses incurred by Sublessor in connection
with such efforts. As long as this Sublease is in full force and effect,
Sublessee shall be entitled, with respect to the Subleased Premises, to the
benefit of Prime Lessor’s obligations and agreements under the Prime Lease to
furnish utilities and other services to the Subleased Premises and to repair and
maintain the common areas, roof, building systems and all other obligations of
Prime Lessor under the Master Lease.

 

13

--------------------------------------------------------------------------------

 

36.Notwithstanding anything contained in this Sublease to the contrary,
Sublessee shall not be responsible for (i) any default of Sublessor, its agents,
employees or contractors under the Prime Lease unless attributable to a default
under this Sublease or the Prime Lease by Sublessee, its agents, employees,
contractors, invitees or anyone claiming by, through or under Sublessee, (ii)
conditions at the Subleased Premises, for which the obligation to maintain and
repair resides with Prime Lessor under the Prime Lease and/or which existed as
of the Commencement Date, (iii) any violations of law resulting from such
conditions described by (ii) above, (iv) the payment of any charges, fees and
other costs imposed by Prime Lessor on Sublessor as a result of Sublessor’s
default under the Prime Lease (unless due to any default by Sublessee under this
Sublease), and (v) making payment of any sums either to Prime Lessor or
Sublessor in satisfaction of any charges accruing under the Prime Lease (whether
denominated as rent, rental, additional rent or otherwise) for any period prior
or subsequent to the Term of this Sublease.

 

[Remainder of Page Intentionally Left Blank]

14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Sublessor and Sublessee have executed this Sublease as a
sealed instrument as of the date first written above.

 

 

SUBLESSOR:

 

 

 

SURFACE ONCOLOGY, INC.

 

 

 

 

 

By:

/s/ J. Jeffery Goater

 

 

 

 

 

Name:

J. Jeffery Goater

 

 

 

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

SUBLESSEE:

 

 

 

EQRX, INC.

 

 

 

 

 

By:

/s/ Melanie Nallicheri

 

 

 

 

 

Name:

Melanie Nallicheri

 

 

 

 

 

 

Title:

President & COO

 

 

 

 

 

15

--------------------------------------------------------------------------------

 

EXHIBIT A

PRIME LEASE

See attached.

16

--------------------------------------------------------------------------------

 

EXHIBIT B

SEVENTH FLOOR PREMISES

 

17

--------------------------------------------------------------------------------

 

EXHIBIT C

FURNITURE

18

--------------------------------------------------------------------------------

 

EXHIBIT D

WORK LETTER

19

--------------------------------------------------------------------------------

 

EXHIBIT D:

 

PROPOSED WORK LETTER TO BE ATTACHED TO SUBLEASE

SUBLESSEE IMPROVEMENTS

 

This Work Letter is attached to that certain sublease (“Sublease”) between
Surface Oncology, Inc., a Delaware corporation (“Sublessor”), and EQRx, Inc., a
Delaware corporation (hereinafter referred to as “Sublessee”) dated as of
December 16, 2019. Capitalized Terms shall have the meanings ascribed to them in
the Sublease unless otherwise defined herein.

 

1.Responsibility for Completing Improvements. Sublessee shall prepare the plans
and specifications (the “Drawings”) for, and furnish and install the
“Improvements”, to the extent said Improvements are approved by Prime Lessor and
Sublessor in advance pursuant to the plans and specifications prepared pursuant
to paragraph 2 hereof. In order to facilitate the completion of the
Improvements, Sublessor agrees to provide Tenant an allowance for the design and
construction of the Improvements equal to $30 per rentable square foot of the
Subleased Premises (the “Buildout Allowance”), which may only be used for fees
(including project management fees), costs and expenses of Sublessee associated
with the design, preparation, approval and construction of the Improvements and
otherwise in conformance with the uses for the Additional Premises TI Allowance
set forth in the Prime Lease, and specifically in the Second Amendment to Lease
dated as of May 22, 2018 (“Second Amendment”). Sublessee shall be responsible
for any Excess Cost (as hereinafter defined).

 

The Buildout Allowance shall be paid to Sublessee in accordance with this
Exhibit “D”. Sublessor and Sublessee shall each be responsible for a portion of
the costs of the Improvements as described below. Once Sublessee enters into a
guaranteed maximum price construction contract (the “GMP”) with General
Contractor (defined below), the total Buildout Allowance shall be compared to
the total anticipated amount of the costs of the design and construction of the
Improvements as set forth in the GMP. For each request for payment of the
Buildout Allowance, Sublessor shall pay that portion of the request that is
equal to the fraction represented by the ratio of (a) the total Buildout
Allowance to (b) the total anticipated cost of the design and construction of
the Improvements as shown on the GMP. For example, if the  total Buildout
Allowance is $1,005,870 and the total anticipated cost of the design and
construction of the Improvements as shown on the GMP is $2,011,740, then
Sublessor shall pay one-half (i.e., $1,005,870 / $2,011,740 is equal to 1/2) of
all requests for the Buildout Allowance until such Buildout Allowance has been
fully expended. Sublessor shall pay the Buildout Allowance to Sublessee within
thirty (30) days after the request therefor by Sublessee and satisfaction of
each of the following conditions (“Payment Conditions”): (i) the portion of the
Improvements (or the design thereof) for which Sublessee is seeking
reimbursement shall have been substantially completed to the extent required in
accordance with this Exhibit “D” and paid for by Sublessee, (ii) lien waivers
and paid invoices and other proof of payment of all costs related to such
Improvements shall have been provided to Sublessor, all in form and substance
reasonably satisfactory to Sublessor, (iii) no default of Sublessee shall have
occurred under the Sublease and be continuing, and (iv) Sublessee has complied
with all other applicable provisions of the Prime Lease, including, without
limitation, the provisions of the Work Letter set forth in the Second Amendment
including without limitation, the provisions applicable to the Draft Schematic
Plans, Construction Plans, Approved Budget and each Fund Request (each as
defined in the Second Amendment).

 

20

--------------------------------------------------------------------------------

 

2.Drawings & Permits. Sublessee will enter into agreements with its architect
and engineer and cause them to prepare drawings and specifications and shall
submit the construction plans and specifications consistent with the preliminary
test fit plan of the Subleased Premises prepared for Sublessee, which is
attached hereto as Exhibit 1, to Sublessee and Prime Lessor for approval
(“Approved Plans and Specifications”). Sublessee shall cause the Improvements to
be constructed in accordance with the Approved Plans and Specifications.
Sublessee shall submit the Approved Plans and Specifications to all governmental
authorities having approval rights over the Improvements and shall apply for all
governmental approvals and building permits. Upon receipt of such approval(s)
and permit(s), and subject to the provisions of this Exhibit “D”, Sublessee
shall thereafter commence and proceed with complete construction of the
Improvements. No Improvements or other work shall be conducted by or on behalf
of Sublessee until the construction plans and specifications for the
Improvements are fully approved in writing by Sublessor and Prime Lessor and all
permits required therefor have been issued. Sublessee shall cooperate diligently
with Sublessor and shall furnish within five (5) days, after request therefor,
all information required by Sublessor related to the plans and specifications
submitted to Sublessor for approval, as applicable. Sublessee assumes full and
complete responsibility to ensure that the Improvements and the work related
thereto and the plans and specifications, including the Approved Plans and
Specifications, are complete and adequate to fully meet the needs and
requirements of Sublessee’s business operations within the Subleased Premises
and to insure that the Improvements as shown on the Approved Plans and
Specifications are complete, fully comply with all statutes, regulations,
building codes and other laws and that such Approved Plans and Specifications
are accurate and free of all design errors, defects, omissions and
incompleteness. Neither the approval by Sublessee of the Approved Plans and
Specifications, or of any other plans, specifications, drawings or other items
associated with the Improvements nor Sublessor’s performance, supervision or
monitoring of the Improvements shall constitute any warranty or covenant by
Sublessor as to the adequacy of the design of the Subleased Premises or as to
completeness and accuracy thereof nor as to compliance with the applicable
statues, laws, building codes and other laws nor in any way subject Sublessor to
any liability whatsoever.

 

3.Contractors. In order to ensure that Sublessor is able to maintain
and  monitor the quality of the building construction, the design intent of the
systems, including warranties, guarantees, and to further protect the standards
of construction maintained in the Building, it is agreed that the contractor
engaged by Sublessee to construct the Improvements (“General Contractor”) will
be subject to reasonable approval by Sublessor and Prime Lessor. General
Contractor shall be directly retained by Sublessee and shall construct all
Improvements in compliance with all applicable statutes, regulations, building
codes and other laws, in accordance with the Approved Plans and Specifications.
Notwithstanding the foregoing, or any other provision of the Sublease, Sublessor
shall not have any liability or responsibility to Sublessee for any failure of
the Approved Plans and Specifications or Improvements shown thereon, to comply
with applicable statutes, regulations, building codes or other laws nor for any
errors, omissions, incompleteness of, and design defects in, the Approved Plans
and Specifications, or in the work or performance of General Contractor for the
Improvements and that Sublessee shall be responsible to correct, at its sole
cost and expense, any failure of the Approved Plans and Specifications or the
Improvements to comply with applicable statutes, regulations, codes and other
laws and also for the cost of correcting any errors, omissions or incompleteness
of the Approved Plans and Specifications and for any defects, errors, omissions,
poor workmanship and other inadequacies in the Improvements or in the
performance of General Contractor.

 

4.Excess Costs. Sublessee shall be responsible for any costs of designing and

21

--------------------------------------------------------------------------------

 

constructing the Improvements in excess of the Buildout Allowance (the “Excess
Cost”) within the timeframe required pursuant to the agreement or agreements
between Sublessee and General Contractor and any other parties with respect to
the Improvements.

 

IN WITNESS WHEREOF, Sublessor and Sublessee have executed this Work Letter as a
sealed instrument as of the date first written above.

 

 

SUBLESSOR:

 

 

 

SURFACE ONCOLOGY, INC.

 

 

 

 

 

By:

J. Jeffery Goater

 

Name:

J. Jeffery Goater

 

Title:

Chief Executive Officer

 

 

 

 

 

 

SUBLESSEE:

 

 

 

EQRX, INC.

 

 

 

 

 

By:

/s/ Melanie Nallicheri

 

Name:

Melanie Nallicheri

 

Title:

President & COO

 

 

 

 

 

22

--------------------------------------------------------------------------------

 

CONSENT TO SUBLEASE

 

This CONSENT TO SUBLEASE (this “Consent”) is entered into as of this 16th day of
December, 2019, by and among BMR-HAMPSHIRE LLC, a Delaware limited liability
company (“Landlord”), SURFACE ONCOLOGY, INC., a Delaware corporation (“Tenant”),
and EQRX, INC., a Delaware corporation (“Subtenant”).

 

RECITALS

 

A.WHEREAS, Landlord and Tenant are parties to that certain Lease dated as of May
13, 2016 (as the same may have been amended, amended and restated, supplemented
or otherwise modified from time to time, the “Master Lease”), whereby Tenant
leases certain premises (the “Premises”) from Landlord at 50 Hampshire Street,
Cambridge, Massachusetts (the “Building”); and

 

B.WHEREAS, Tenant has applied to Landlord for its consent to that certain
Sublease dated as of December 16, 2019 (the “Sublease”), by and between Tenant
and Subtenant, whereby Tenant subleases its interest in a portion of the
Premises (such portion, the “Subleased Premises”) to Subtenant.

 

AGREEMENT

 

NOW, THEREFORE, Landlord hereby consents to the Sublease, subject to and upon
the following terms and conditions, to each of which Tenant, Subtenant and
Landlord expressly agree:

 

1.Nothing contained in this Consent shall either:

 

(a)operate as a consent to or approval by Landlord of any of the provisions of
the Sublease or as a representation or warranty by Landlord, and Landlord shall
not be bound or estopped in any way by the provisions of the Sublease; or

 

(b)be construed to modify, waive or affect any of the provisions, covenants or
conditions of, or any rights or remedies of Landlord under, the Master Lease. In
the case of any conflict between the provisions of this Consent and those of the
Sublease, the provisions of this Consent shall prevail.

 

Notwithstanding the foregoing, Landlord hereby approves the preliminary test fit
plan of the Subleased Premises attached hereto as Exhibit 1, provided that any
tenant improvements to or in the Subleased Premises shall comply with the
requirements of the Lease, including without limitation, the Work Letter
applicable to the Subleased Premises.

 

2.Each of Tenant and Subtenant expressly assumes and agrees that during the term
of the Sublease, it shall perform and comply with each and every obligation of
Tenant under the Master Lease; provided that, in the case of Subtenant,
Subtenant shall not violate the Master Lease but shall only be obligated to
perform the affirmative obligations of Tenant under the Master Lease to the
extent of Subtenant’s obligations under the Sublease.

 

3.If Landlord is entitled to a share of any portion of the rent or other
payments that Subtenant is obligated to pay to Tenant pursuant to the Sublease,
Landlord hereby requests that Tenant pay such portion to Landlord, and Tenant
hereby acknowledges and agrees to pay such portion to Landlord on a timely
basis.

23

--------------------------------------------------------------------------------

 

 

4.Neither the Sublease nor this Consent shall release or discharge Tenant from
any obligation or liability under the Master Lease, and Tenant shall remain
liable and responsible for the full performance of all of the provisions,
obligations, covenants and conditions set forth in the Master Lease. The
acceptance of rent by Landlord from Subtenant or from any other person shall not
be deemed a waiver by Landlord of any provisions of the Master Lease. Tenant and
Subtenant understand and represent that by entering into the Sublease,
Landlord’s rights, remedies and liabilities under the Master Lease have not in
any way been modified, diminished or waived.

 

5.Tenant and Subtenant warrant that the attached Sublease represents the entire
agreement between them. Subtenant further warrants that there was no
compensation or consideration paid to either party as a condition of this
Consent or the Sublease other than as stated herein or therein.

 

6.The Sublease shall be subject and subordinate at all times to the Master Lease
and all of its provisions, covenants and conditions. In case of a conflict, the
provisions of the Master Lease shall prevail, except that with respect to
Subtenant’s obligations to pay rent, the provisions of the Sublease shall
prevail.

 

7.This Consent shall not constitute consent to any subsequent assignment of the
Master Lease or the Sublease or subletting of the Premises. Neither Tenant nor
Subtenant shall voluntarily or by operation of law, directly or indirectly
(whether by merger or otherwise), assign, pledge, hypothecate, or otherwise
transfer this Consent or any of such party’s rights, interests or obligations
under this Consent, in whole or in part, without the prior written consent of
Landlord in its sole and absolute discretion, and any such purported assignment,
pledge, hypothecation, or transfer without the prior written consent of Landlord
shall be null and void.

 

8.In addition to and without limiting any indemnity obligations set forth in the
Master Lease, Tenant agrees to reimburse, indemnify, save, defend (at Landlord’s
option and with counsel reasonably acceptable to Landlord) and hold harmless
Landlord and its affiliates and their respective shareholders, partners,
directors, officers, employees, lenders and ground lessors and their respective
successors and assigns, and Landlord’s contractors and agents (collectively with
Landlord, each a “Landlord Indemnitee”) for, from and against any and all
demands, claims, liabilities, losses, costs, expenses, actions, causes of
action, damages, suits or judgments, and all reasonable expenses (including
reasonable attorneys’ fees, charges and disbursements, regardless of whether the
applicable demand, claim, action, cause of action or  suit is voluntarily
withdrawn or dismissed) incurred in investigating or resisting the same
(collectively, “Claims”) of any kind or nature arising from Subtenant’s failure
to perform or comply with any of Tenant’s or Subtenant’s obligations under the
Sublease or this Consent, except to the extent directly caused by Landlord’s
negligence or willful misconduct. Subtenant agrees to reimburse, indemnify,
save, defend (at Landlord’s option and with counsel reasonably acceptable to
Landlord) and hold harmless the Landlord Indemnitees for, from and against any
and all Claims of any kind or nature arising from Subtenant’s obligations under
the Sublease or this Consent, except to the extent directly caused by Landlord’s
negligence or willful misconduct. Tenant’s and Subtenant’s obligations under
this Section shall not be affected, reduced or limited by any limitation on the
amount or type of damages, compensation or benefits payable by or for Tenant or
Subtenant under workers’ compensation acts, disability benefit acts, employee
benefit acts or similar legislation. Tenant’s and Subtenant’s obligations under
this Section shall survive the expiration or earlier termination of this
Consent.

24

--------------------------------------------------------------------------------

 

 

9.Subtenant shall reimburse, indemnify, save, defend (at Landlord’s option and
with counsel reasonably acceptable to Landlord) and hold harmless the Landlord
Indemnitees for, from and against any and all Claims imposed upon or incurred by
or asserted against a Landlord Indemnitee and directly or indirectly arising out
of or in any way relating to Subtenant’s obligations under the Sublease or this
Consent.

 

10.In the event of any default by Subtenant under the Master Lease, Landlord may
proceed directly against any or all of Tenant, Subtenant, any guarantors or
anyone else liable under the Master Lease without first exhausting Landlord’s
remedies against any other person or entity liable therefor to Landlord.

 

11.In the event that Tenant defaults in its obligations under the Master Lease
or in  the event that the Master Lease is otherwise terminated prior to its
natural expiration, Landlord may, at its option and without being obligated to
do so, require Subtenant to attorn to Landlord with respect to the Subleased
Premises. Upon Landlord’s notice to Subtenant, (a) Subtenant  shall thereafter
make all payments otherwise due Tenant directly to Landlord, which payments
shall be received by Landlord without any liability being incurred by Landlord,
except to credit such payment against amounts due by Tenant under the Lease and
(b) within ten (10) days after such notice, Subtenant shall deposit with
Landlord the entire Security Deposit (as defined in the Sublease), and replenish
such Security Deposit from time to time, as necessary to maintain the amount
required under the Sublease. If Landlord elects to require Subtenant to so
attorn, then Landlord shall undertake the obligations of Tenant under the
Sublease with respect to the Subleased Premises from the time of the exercise of
Landlord’s option under this Section until termination of the Sublease according
to its terms; provided, however, that Landlord shall not be liable for any
prepaid rents or any security deposit paid by Subtenant to Tenant, nor shall
Landlord be liable for any other defaults of Tenant under the Sublease.

 

12.Except as otherwise expressly set forth in this Consent, each party shall pay
its own costs and expenses incurred in connection with this Consent and such
party’s performance under this Consent, provided, that if any party commences a
proceeding, demand, claim, action, cause of action or suit against another
party(ies) arising out of or in connection with  this Consent, then the
substantially prevailing party(ies) shall be reimbursed by the other party(ies)
for all reasonable costs and expenses, including reasonable attorneys’ fees and
expenses, incurred by the substantially prevailing party(ies) in such
proceeding, demand, claim, action, cause of action or suit, and in any appeal in
connection therewith (regardless of whether the applicable proceeding, demand,
claim, action, cause of action, suit or appeal is voluntarily withdrawn or
dismissed).

13.Each of Tenant and Subtenant represents and warrants that it has dealt with
no broker, agent or other person in connection with this transaction and that no
broker, agent or other person brought about this transaction, other than CB
Richard Ellis, and Tenant and Subtenant agree to reimburse, indemnify, save,
defend (at Landlord’s option and with counsel reasonably acceptable to Landlord)
and hold harmless the Landlord Indemnitees for, from and against any Claims by
any broker, agent or other person claiming a commission or other form of
compensation by virtue of having dealt with Tenant or Subtenant with regard to
the Sublease. The provisions of this Section shall survive the expiration or
earlier termination of this Consent or the Master Lease.

 

25

--------------------------------------------------------------------------------

 

14.Except as otherwise stated in this Consent, any notice, consent, demand,
invoice, statement or other communication required or permitted to be given
under this Consent shall be in writing and shall be given by (a) personal
delivery, (b) overnight delivery with a reputable international overnight
delivery service, such as FedEx, or (c) facsimile or email transmission, so long
as such transmission is followed within one (1) business day by delivery
utilizing one of the methods described in (a) or (b). Any such notice, consent,
demand, invoice, statement or other communication shall be deemed delivered (x)
upon receipt, if given in accordance with subsection (a); (y) one (1) business
day after deposit with a reputable international overnight delivery service, if
given in accordance with subsection (b); or (z) upon transmission, if given in
accordance with subsection (c). Any notice, consent, demand, invoice, statement
or other communication required or permitted to be given under this Consent
shall be addressed to the parties at the following addresses:

 

Landlord:

 

BMR-HAMPSHIRE LLC

17190 Bernardo Center Drive

San Diego, California 92128

Attn: Legal Department

Facsimile: (858) 485-9843

Email: legalreview@biomedrealty.com

Tenant:

SURFACE ONCOLOGY, INC.

50 Hampshire Street

Cambridge, Massachusetts 02139

Attn: Jessica Fees

Facsimile:
                                                                      

Email: jfees@surfaceoncology.com

Subtenant:

EQRX, Inc.

50 Hampshire St Cambridge MA 0213

Attn  Ken Mullen                                                          

 

Facsimile:
                                                                      

Email: kmullen@eqrx.com                                           

 

Either party may, by notice to the other(s) given pursuant to this Section,
specify additional or different addresses for notice purposes.

 

15.Where applicable in this Consent, the singular includes the plural and the
masculine or neuter includes the masculine, feminine and neuter. The words
“include,” “includes,” “included” and “including” mean “‘include,’ etc., without
limitation.” The word “shall” is mandatory and the word “may” is permissive.
Landlord, Tenant and Subtenant have each participated in the drafting and
negotiation of this Consent, and the language in all parts of this Consent shall
be in all cases construed as a whole according to its fair meaning and not
strictly for or against either Landlord, Tenant or Subtenant.

26

--------------------------------------------------------------------------------

 

 

16.Time is of the essence with respect to the performance of every provision of
this Consent.

 

17.The terms of this Consent are intended by the parties as a final, complete
and exclusive expression of their agreement with respect to the terms that are
included in this Consent, and may not be contradicted or supplemented by
evidence of any other prior or contemporaneous agreement. No provision of this
Consent may be modified, amended or supplemented except by an agreement in
writing signed by Landlord, Tenant and Subtenant.

 

18.Notwithstanding anything to the contrary contained in this Consent, Tenant’s
and Subtenant’s obligations under this Consent are independent and shall not be
conditioned upon performance by Landlord. Each provision of this Consent
performable by Tenant or Subtenant shall be deemed both a covenant and a
condition.

 

19.Any provision of this Consent that shall prove to be invalid, void or illegal
shall in no way affect, impair or invalidate any other provision hereof, and all
other provisions of this Consent shall remain in full force and effect and shall
be interpreted as if the invalid, void or illegal provision did not exist.

 

20.Each of the covenants, conditions and agreements contained in this Consent
shall inure to the benefit of and shall apply to and be binding upon the parties
hereto and their respective heirs, legatees, devisees, executors, administrators
and permitted successors and assigns. Nothing in this section shall in any way
alter the provisions of this Consent restricting assignment.

 

21.This Consent is for the sole benefit of the parties and their respective
heirs, legatees, devisees, executors, administrators and permitted successors
and assigns, and nothing  in this Consent shall give or be construed to give any
other person or entity any legal or equitable rights.

 

22.This Consent shall be governed by and construed and enforced in accordance
with the laws of the Commonwealth of Massachusetts without regard to
Massachusetts’ conflict of law principles.

23.Tenant and Subtenant guaranty, warrant and represent that the individual or
individuals signing this Consent have the power, authority and legal capacity to
sign this Consent on behalf of and to bind all entities, corporations,
partnerships, limited liability companies, joint ventures or other organizations
and entities on whose behalf such individual or individuals have signed.

 

24.Tenant and Subtenant shall take all such actions and execute all such
documents as are reasonable and necessary to implement or evidence the
transactions contemplated by this Consent.

 

25.A facsimile or portable document format (PDF) signature on this Consent shall
be equivalent to, and have the same force and effect as, an original signature.
This Consent may be executed in one or more counterparts, each of which, when
taken together, shall constitute one and the same document.

 

27

--------------------------------------------------------------------------------

 

26.No waiver of any term, covenant or condition of this Consent shall be binding
unless executed in writing by the party entitled to the benefit of such term,
covenant or condition. The waiver of any breach or default of any term, covenant
or condition contained in this Consent shall not be deemed to be a waiver of any
preceding or subsequent breach or default of such term, covenant or condition or
any other term, covenant or condition of this Consent. Except as expressly
provided in this Consent, the rights and remedies under this Consent are in
addition to and not exclusive of any other rights, remedies, powers and
privileges under this Consent or available at law, in equity or otherwise. No
failure to exercise or delay in exercising any right, remedy, power or privilege
shall operate as a waiver thereof, and no single or partial exercise of any
right, remedy, power or privilege shall preclude the exercise of any other
right, remedy, power or privilege.

 

27.To the extent permitted by applicable laws, the parties waive trial by jury
in any action, proceeding or counterclaim brought by the other party(ies) hereto
related to matters arising out of or in any way connected with this Consent or
any claim of injury or damage related to this Consent.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

28

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Tenant and Subtenant have affixed their respective
signatures hereto as evidence of understanding of and agreement to the above,
and Landlord has affixed its signature hereto to convey its consent to the
Sublease.

 

LANDLORD:

 

 

 

BMR-HAMPSHIRE LLC,

 

a Delaware limited liability company

 

 

 

By:

/s/ Russell Garland

 

Name:

Russell Garland

 

Title:

Vice President, East Coast Facilities

 

 

 

 

 

 

 

TENANT:

 

 

 

 

SURFACE ONCOLOGY, INC.,

 

a Delaware corporation

 

 

 

 

By:

/s/ J Jeffery Goater

 

Name:

J Jeffery Goater

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

SUBTENANT:

 

 

 

 

EQRX, INC.,

 

a Delaware corporation

 

 

 

 

By:

/s/ Melanie Nallicheri

 

Name:

Melanie Nallicheri

 

Title:

President & COO

 

 

 

29

--------------------------------------------------------------------------------

 

Exhibit 1

TEST FIT PLAN

 

[gbhv235fyddt000001.jpg]

 

30